ORDER
The Court having considered the motion to amend the disbarment order or, in the alternative to suspend the September 2, 2005 reinstatement of Maryland Rule 16-760(d)(2) to permit further investigation and request for emergency relief filed in the above case, it is this 8th day of August, 2005,
ORDERED, by the Court of Appeals of Maryland, that Bar Counsel shall, on or before August 22, 2005, file an answer to the motion which shall include therein data reflecting the number of disbarred attorneys presently working as paralegals and also data disclosing the extent to which other States prohibit or restrict disbarred attorneys from working as paralegals, and it is further
ORDERED that, on or before August 30, 2005, the attorney for Stuart M. Blum may file a response to Bar Counsel’s answer which may include data on the matters to be provided by Bar Counsel’s response to the motion, and it is further
ORDERED that, on Tuesday, September 6, 2005, the parties shall appear before the Court at a hearing to present oral argument with respect to the motion, and it is further
ORDERED that the Order of this Court dated June 2, 2005 reinstating, as of September 2, 2005, the operation of Maryland Rule 16-760(d)(2), which prohibits a disbarred attorney, inter alia, from working as a paralegal for an attorney, is *622stayed, and Maryland Rule 16 — 760(d)(2) shall continue to be suspended pending the outcome of the hearing in this case.